For U.S. Investors:


[THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.]


For Non-U.S. Investors:


[THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.]
 
8% SECURED CONVERTIBLE PROMISSORY NOTE
 
Max Cash Media, Inc.
 
DUE [_______], 2011
 
Original Issue Date: [_______], 2011
US$[______]



This Secured Convertible Promissory Note is one of a series of duly authorized
and issued secured convertible promissory notes of Max Cash Media, Inc., a
Nevada corporation (the “Company”), designated its 8% Secured Convertible
Promissory Notes due [_______], 2011 (the “Note”), issued to
[______________________] (together with its permitted successors and assigns,
the “Holder”) in accordance with exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”), pursuant to a
Securities Purchase Agreement, dated [_______], 2011 (the “Purchase Agreement”)
between the Company and the Holder.  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Article I.
 
Section 1.01          Principal and Interest.  (a) For value received, the
Company hereby promises to pay to the order of the Holder, in lawful money of
the United States of America and in immediately available funds the principal
sum of ____________________ Dollars ($__________) on [_______], 2011 (the
“Maturity Date”)
 
(b)           The Borrower further promises to pay interest on the unpaid
principal amount of this Note at a rate per annum equal to eight percent (8%),
payable on the Maturity Date.  Interest will be computed on the basis of a
360-day year of twelve 30-day months for the actual number of days elapsed.
 
(c)           Except as otherwise set forth in this Note, the Company may not
prepay any portion of the principal amount of this Note without the prior
written consent of the Holder.
 
Section 1.02           [RESERVED]


Section 1.03          Mandatory Conversion.  (a) Upon the closing of the Merger,
all of the outstanding principal amount of, and accrued but unpaid interest on,
this Note shall automatically, without the necessity of any action by the Holder
or the Company, into shares (each, a “Conversion Share”) of Common Stock, at a
price (the “Conversion Price”) of $1.00 per share, subject to adjustment as
provided herein.  No fraction of shares of Common Stock or scrip representing
fractions thereof will be issued on conversion, but the number of Shares shall
be rounded to the nearest whole number of Shares.


(b)           The date upon which the conversion shall be effective (the
“Conversion Date”) shall be deemed to be the date on which the Merger
closes.  The number of Shares issuable upon conversion of this Note shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note and accrued but unpaid interest hereon on the Conversion
Date by (y) the Conversion Price then in effect.  The calculation by the Company
of the number of Shares to be received by the Holder upon conversion hereof, and
of the applicable Conversion Price, shall be conclusive absent manifest error.
 
(c)           Maximum Conversion.  Notwithstanding anything to the contrary
contained in this Note, this Note shall not be convertible by the Holder hereof
to the extent (but only to the extent) that such conversion would cause the
Holder and its affiliates (if they are not, prior to such conversion, already
beneficial owners of greater than 4.99% (the “Maximum Percentage”) of the
Company’s outstanding Common Stock) to beneficially own in excess of the Maximum
Percentage of the Company’s outstanding Common Stock; provided, however, that
the Holder may waive the limitation imposed by this subsection, and/or increase
the Maximum Percentage to some other amount, upon at least sixty-one (61) days
prior written notice to the Company.  For the purposes of this paragraph,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  The limitations contained in this
paragraph shall apply to a successor Holder of this Note.
 
Section 1.04          Reservation of Common Stock.  As set forth in the Purchase
Agreement, the Company shall reserve and keep available out of its authorized
but unissued shares of Common Stock, solely for the purpose of conversion of
this Note, that number of shares of Common Stock equal to the number of shares
of Common Stock into which the Note is convertible based upon the then
applicable Conversion Price.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.05          Absolute Obligation/Ranking.  Except as expressly provided
herein, no provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
liquidated damages (if any) on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed.  This Note is a direct debt obligation
of the Company.  This Note ranks pari passu with all other Notes now or
hereinafter issued pursuant to the Purchase Agreement.
 
Section 1.06          Paying Agent and Registrar.  Initially, the Company will
act as paying agent and registrar.  The Company may change any paying agent,
registrar, or Company-registrar by giving the Holder not less than ten (10)
business days’ written notice of its election to do so, specifying the name,
address, telephone number and facsimile number of the paying agent or
registrar.  The Company may act in any such capacity.
 
Section 1.07          Different Denominations.  This Note is exchangeable for an
equal aggregate principal amount of Notes of different authorized denominations,
as requested by the Holder surrendering the same.  No service charge will be
made for such registration of transfer or exchange.
 
Section 1.08          Investment Representations. This Note has been issued
subject to certain investment representations of the original Holder set forth
in the Purchase Agreement and may be transferred or exchanged only in compliance
with the Purchase Agreement and applicable federal and state securities laws and
regulations.
 
Section 1.09          Reliance on Note Register.  Prior to due presentment to
the Company for transfer or conversion of this Note, the Company and any agent
of the Company may treat the person in whose name this Note is duly registered
on the Note Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Note is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.
 
Section 1.10          Security; Other Rights.  The obligations of the Company to
the Holder under this Note are secured pursuant to the Company Security
Agreement of even date herewith between the Borrower and the Holders of the
Notes.  In addition to the rights and remedies given it by this Note, the
Purchase Agreement and the Company Security Agreement, the Holder shall have all
those rights and remedies allowed by applicable laws.  The rights and remedies
of the Holder are cumulative and recourse to one or more right or remedy shall
not constitute a waiver of the others.
 
Article II.
 
Section 2.01          Amendments and Waiver of Default.  Except as otherwise
provided herein, the Note may not be amended without the consent of the Holder.
 
Article III.
 
Section 3.01          Events of Default.  Each of the following events shall
constitute a default under this Note (each an “Event of Default”):
 
(a)           failure by the Company to pay principal amount due hereunder
within five (5) days of the date such payment is due;
 
(b)           [RESERVED]
 
(c)           failure by the Company for five (5) days after notice to it to
comply with any of its other agreements in the Note;
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           an Event of Default specified in the Company Security Agreement
shall have occurred and be continuing, or the Company Security Agreement shall
fail to remain in full force and effect, or any action shall be taken to
discontinue the Company Security Agreement or to assert the invalidity thereof;
 
(e)           the Company shall:  (1) make a general assignment for the benefit
of its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian, sequestrator, liquidator or similar official for
itself or any of its assets and properties; (3) commence a voluntary case for
relief as a debtor under the United States Bankruptcy Code; (4) file with or
otherwise submit to any governmental authority any petition, answer or other
document seeking:  (A) reorganization, (B) an arrangement with creditors or
(C) to take advantage of any other present or future applicable law respecting
bankruptcy, reorganization, insolvency, readjustment of debts, relief of
debtors, dissolution or liquidation; (5) file or otherwise submit any answer or
other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction;
 
(f)           any case, proceeding or other action shall be commenced against
the Company for the purpose of effecting, or an order, judgment or decree shall
be entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 3.01(d) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Company, and any of the foregoing shall continue
unstayed and in effect for any period of sixty (60) days;
 
(g)           default shall occur with respect to any indebtedness for borrowed
money of the Company or under any agreement under which such indebtedness may be
issued by the Company and such default shall continue for more than the period
of grace, if any, therein specified, if the aggregate amount of such
indebtedness for which such default shall have occurred exceeds $25,000;
 
(h)           default shall occur with respect to any contractual obligation of
the Company under or pursuant to any contract, lease, or other agreement to
which the Company is a party and such default shall continue for more than the
period of grace, if any, therein specified, if the aggregate amount of the
Company’s contractual liability arising out of such default exceeds or is
reasonably estimated to exceed $25,000;
 
(i)            final judgment for the payment of money in excess of $25,000
shall be rendered against the Company and the same shall remain undischarged for
a period of twenty (20) days during which execution shall not be effectively
stayed;
 
(j)            any event of default of the Company under any agreement, note,
mortgage, security agreement or other instrument evidencing or securing
indebtedness that ranks senior in priority to, or pari passu with, the
obligations under this Note and the Purchase Agreement;
 
(k)           any event of default by Prism or the Pledgors under the Prism
Note, the Prism Pledge Agreement or the Prism Security Agreement shall have
occurred and be continuing, or the Prism Note, the Prism Pledge Agreement or the
Prism Security Agreement shall fail to remain in full force and effect prior to
payment in full of all amounts payable under the Prism Note, or any action shall
be taken to discontinue the Prism Pledge Agreement or the Prism Security
Agreement or to assert the invalidity thereof prior to payment in full of all
amounts payable under the Prism Note;
 
 
4

--------------------------------------------------------------------------------

 
 
(l)            the Common Stock shall not be eligible for quotation on or quoted
for trading on the OTC Bulletin Board and shall not again be eligible for and
quoted for trading thereon within five (5) trading days;
 
(m)          any breach by the Company of any of its representations or
warranties under the Purchase Agreement; or
 
(n)           any default, whether in whole or in part, shall occur in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Note or the Purchase Agreement which is
not cured by the Company within five (5) days after receipt of written notice
thereof.
 
Section 3.02          If any Event of Default specified in clauses 3.01(e) or
(f) occurs, then the full principal amount of this Note, together with any other
amounts owing in respect thereof, to the date of the Event of Default, shall
become immediately due and payable without any action on the part of the Holder,
and if any other Event of Default occurs, the full principal amount of this
Note, together with any other amounts owing in respect thereof, to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash.  Commencing five (5) days after the occurrence of any Event of Default
that results in the eventual acceleration of this Note, interest on this Note
shall begin to accrue at the rate of interest specified in Section 1.01(b) PLUS
five percent (5%) per annum, or such lower maximum amount of interest permitted
to be charged under applicable law.  All Notes for which the full amount
hereunder shall have been paid in accordance herewith shall promptly be
surrendered to or as directed by the Company.  The Holder need not provide, and
the Company hereby waives, any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.  Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it.  No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 
Article IV.
 
Section 4.01          Negative Covenants.  So long as this Note shall remain in
effect and until any outstanding principal and interest and all fees and all
other expenses or amounts payable under this Note and the Purchase Agreement
have been paid in full, unless all Holders shall otherwise consent in writing,
the Company shall not:
 
(a)           Senior or Pari Passu Indebtedness.  Incur, create, assume,
guaranty or permit to exist any indebtedness that ranks senior in priority to,
or pari passu with, the obligations under this Note and the Purchase Agreement,
except for (i) indebtedness existing on the date hereof and set forth in
Schedule A attached hereto and only to the extent that such indebtedness ranks
senior in priority to or pari passu with the obligations under this Note and the
Purchase Agreement on the Original Issue Date and (ii) indebtedness created as a
result of a subsequent financing if the gross proceeds to the Company of such
financing are equal to or greater than the aggregate principal amount of the
Notes and the Notes are repaid in full upon the closing of such financing.
 
(b)           Liens.  Create, incur, assume or permit to exist any lien on any
property or assets (including stock or other securities of the Company) now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)       liens on property or assets of the Company existing on the date hereof
and set forth in Schedule B attached hereto, provided that such liens shall
secure only those obligations which they secure on the date hereof;
 
(ii)      any lien created under this Note or the Purchase Agreement;
 
(iii)     any lien existing on any property or asset prior to the acquisition
thereof by the Company, provided that
 
1)      such lien is not created in contemplation of or in connection with such
acquisition and
 
2)      such lien does not apply to any other property or assets of the Company;
 
(iv)      liens for taxes, assessments and governmental charges;
 
(v)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like liens arising in the ordinary course of business and
securing obligations that are not due and payable;
 
(vi)      pledges and deposits made in the ordinary course of business in
compliance, with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
 
(vii)     deposits to secure the performance of bids, trade contracts (other
than for indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(viii)    zoning restrictions, easements, licenses, covenants, conditions,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business and minor
irregularities of title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Company;
 
(ix)      purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Company, provided that
 
1)      such security interests secure indebtedness permitted by this Note,
 
2)      such security interests are incurred, and the indebtedness secured
thereby is created, within 90 days after such acquisition (or construction),
 
3)      the indebtedness secured thereby does not exceed 85% of the lesser of
the cost or the fair market value of such real property, improvements or
equipment at the time of such acquisition (or construction) and
 
4)      such security interests do not apply to any other property or assets of
the Company;
 
 
6

--------------------------------------------------------------------------------

 
 
(x)       liens arising out of judgments or awards (other than any judgment that
constitutes an Event of Default hereunder) in respect of which the Company shall
in good faith be prosecuting an appeal or proceedings for review and in respect
of which it shall have secured a subsisting stay of execution pending such
appeal or proceedings for review, provided the Company shall have set aside on
its books adequate reserves with respect to such judgment or award; and
 
(xi)      deposits, liens or pledges to secure payments of workmen’s
compensation and other payments, public liability, unemployment and other
insurance, old-age pensions or other social security obligations, or the
performance of bids, tenders, leases, contracts (other than contracts for the
payment of money), public or statutory obligations, surety, stay or appeal
bonds, or other similar obligations arising in the ordinary course of business.
 
(c)           Dividends and Distributions.  In the case of the Company, declare
or pay, directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any shares of its capital stock or directly
or indirectly redeem, purchase, retire or otherwise acquire for value any shares
of any class of its capital stock or set aside any amount for any such purpose.
 
(d)           Limitation on Certain Payments and Prepayments.
 
(i)        Pay in cash any amount in respect of any indebtedness or preferred
stock that may at the obligor’s option be paid in kind or in other securities;
or
 
(ii)       Optionally prepay, repurchase or redeem or otherwise defease or
segregate funds with respect to any indebtedness of the Company, other than for
senior indebtedness existing on the date hereof and set forth in Schedule A
attached hereto, indebtedness under this Note or the Purchase Agreement.
 
Article V.
 
[RESERVED]
 
Article VI.
 
Section 6.01           Anti-dilution.  Adjustment of Conversion Price.  The
Conversion Price shall be adjusted from time to time as follows:
 
(a)           Adjustment of Conversion Price and Number of Shares upon Issuance
of Common Stock.  If at any time after the Original Issue Date, the Company
issues or sells, or is deemed to have issued or sold, any shares of Common Stock
(including shares of Common Stock in the PPO, if any) other than upon issuance,
exercise or conversion of the Other Securities (as defined herein) for a
consideration per share less than a price (the “Applicable Price”) equal to the
Conversion Price in effect immediately prior to such issuance or sale, then
immediately after such issue or sale the Conversion Price then in effect shall
be reduced to an amount equal to such consideration per share, provided that in
no event shall the Conversion Price be reduced below the par value thereof.
 
(b)           Effect on Conversion Price of Certain Events.  For purposes of
determining the adjusted Conversion Price under Section 6.01(a) above, the
following shall be applicable:
 
 
7

--------------------------------------------------------------------------------

 
 
(i)        Issuance of Options.  If after the date hereof, the Company in any
manner grants any rights, warrants or options to subscribe for or purchase
Common Stock or convertible securities (“Options”), other than Other Securities,
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion or exchange of any
convertible securities issuable upon exercise of any such Option is less than
the Conversion Price then in effect, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 6.01(b)(i), the lowest price per share for which one
share of Common Stock is issuable upon exercise of such Options or upon
conversion or exchange of such convertible securities shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of the Option, upon exercise of the Option or upon conversion or exchange of any
other convertible security other than this Note issuable upon exercise of such
Option.  No further adjustment of the Conversion Price shall be made upon the
actual issuance of such Common Stock or of such convertible securities upon the
exercise of such Options or upon the actual issuance of such Common Stock upon
conversion or exchange of such convertible securities.
 
(ii)       Issuance of Convertible Securities.  If the Company in any manner
issues or sells any convertible securities after the Original Issue Date, other
than Other Securities, and the lowest price per share for which one share of
Common Stock is issuable upon the conversion or exchange thereof is less than
the Conversion Price then in effect, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the issuance or sale of such convertible securities for such price per
share.  For the purposes of this Section 6.01(b)(ii), the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to one share of Common Stock
upon the issuance or sale of the convertible security and upon conversion or
exchange of such convertible security.  No further adjustment of the Conversion
Price shall be made upon the actual issuance of such Common Stock upon
conversion or exchange of such convertible securities, and if any such issue or
sale of such convertible securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 6.01(b), no further adjustment of the
Conversion Price shall be made by reason of such issue or sale.
 
(iii)      Change in Option Price or Rate of Conversion.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion or exchange of any convertible securities, or the rate at
which any convertible securities are convertible into or exchangeable for Common
Stock changes at any time, the Conversion Price in effect at the time of such
change shall be adjusted to the Conversion Price which would have been in effect
at such time had such Options or convertible securities provided for such
changed purchase price, additional consideration or changed conversion rate, as
the case may be, at the time initially granted, issued or sold and the number of
shares of Common Stock issuable upon conversion of this Note shall be
correspondingly readjusted.  For purposes of this Section 6.01(b)(iii), if the
terms of any Option or convertible security that was outstanding as of the
Original Issue Date are changed in the manner described in the immediately
preceding sentence, then such Option or convertible security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change.  No adjustment
pursuant to this Section 6.01(b) shall be made if such adjustment would result
in an increase of the Conversion Price then in effect.
 
(c)           Effect on Conversion Price of Certain Events.  For purposes of
determining the adjusted Conversion Price under Sections 6.01(a) and 6.01(b),
the following shall be applicable:
 
 
8

--------------------------------------------------------------------------------

 
 
(i)       Calculation of Consideration Received.  If any Common Stock, Options
or convertible securities are issued or sold or deemed to have been issued or
sold for cash, the consideration received therefore will be deemed to be the net
amount received by the Company therefore.  If any Common Stock, Options or
convertible securities are issued or sold for a consideration other than cash,
the amount of such consideration received by the Company will be the fair value
of such consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the market price of such securities on the date of receipt of such
securities (measured by the closing sale price of such securities on the
Over-the-Counter Bulletin Board or its principal trading market).  If any Common
Stock, Options or convertible securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefore will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or convertible
securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the holders of
the principal amount of the Notes then outstanding.  If such parties are unable
to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Business Days after the
tenth (10th) day following the Valuation Event by an independent, reputable
appraiser jointly selected by the Company and the holders of the principal
amount of the Notes then outstanding.  The determination of such appraiser shall
be final and binding upon all parties and the fees and expenses of such
appraiser shall be borne by the Company.
 
(ii)       Integrated Transactions.  In case any Option is issued in connection
with the issue or sale of other securities of the Company, together comprising
one integrated transaction in which no specific consideration is allocated to
such Options by the parties thereto, the Options will be deemed to have been
issued for a consideration equal to the per share par value of the Common Stock.
 
(iii)      Treasury Shares.  The number of shares of Common Stock outstanding at
any given time does not include shares owned or held by or for the account of
the Company, and the disposition of any shares so owned or held will be
considered an issue or sale of Common Stock.
 
(iv)      Record Date.  If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or in convertible securities or
(2) to subscribe for or purchase Common Stock, Options or convertible
securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
(d)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company at any time after the date of issuance of this
Note subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price or Future Price in effect
immediately prior to such subdivision will be proportionately reduced.  If the
Company at any time after the date of issuance of this Note combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price or Future Price in effect immediately prior to such combination
will be proportionately increased.  Any adjustment under this Section 6.01(d)
shall become effective at the close of business on the date the subdivision or
combination becomes effective.
 
(e)           Distribution of Assets.  If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Note, then, in each such case the Conversion Price in
effect immediately prior to the close of business on the record date fixed for
the determination of holders of Common Stock entitled to receive the
Distribution shall be reduced, effective as of the close of business on such
record date, to a price determined by multiplying such Conversion Price by a
fraction of which (A) the numerator shall be the closing bid price of the Common
Stock on the trading day immediately preceding such record date minus the value
of the Distribution (as determined in good faith by the Company’s Board of
Directors) applicable to one share of Common Stock, and (B) the denominator
shall be the closing bid price of the Common Stock on the trading day
immediately preceding such record date.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)           Certain Events.  If any event occurs of the type contemplated by
the provisions of this Section 6.01 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features but excluding
the Recapitalization, as such term is defined in the Purchase Agreement), then
the Company’s Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the holders of the Note;
provided, except as set forth in Section 6.01(d), that no such adjustment
pursuant to this Section 6.01(f) will increase the Conversion Price as otherwise
determined pursuant to this Section 6.01.
 
(g)           Notices.
 
(i)       Immediately upon any adjustment of the Conversion Price, the Company
will give written notice thereof to the holder of this Note, setting forth in
reasonable detail, and certifying, the calculation of such adjustment.
 
(ii)      The Company will give written notice to the holder of this Note at
least ten (10) days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any pro rata subscription offer to holders of Common
Stock or (C) for determining rights to vote with respect to any dissolution or
liquidation, provided that such information shall be made known to the public
prior to or in conjunction with such notice being provided to such holder.
 
(h)           Definitions.
 
“Other Securities” means (i) those options and warrants of the Company issued
prior to, and outstanding on, the Original Issue Date, (ii) the shares of Common
Stock issuable on exercise of such options and warrants, provided such options
and warrants are not amended after the Original Issue Date, and (iii) the shares
of Common Stock issued in connection with the Forward Split and (iv) the shares
of Common Stock issuable upon conversion of this Note.
 
(i)            Nothing in this Section 6.01 shall be deemed to authorize the
issuance of any securities by the Company in violation of Section 4.01
 
Article VII


Section 7.01           Notice.  Notices regarding this Note shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Company, to:
Max Cash Media, Inc.
 
50 Brompton Road, Apt. 1X
Great Neck, NY  11021
Attention:  Noah Levinson, Chief Executive Officer
Facsimile:
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York 10022
 
Attention:  Adam S. Gottbetter, Esq.
 
Telephone:  212-400-6900
 
Facsimile:  212-400-6901
   
If to the Holder:
At the address set forth in the Purchase Agreement



Section 7.02           Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
New York Courts are improper or inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated
hereby.  If either party shall commence an action or proceeding to enforce any
provisions of this Note, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorney’s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
Section 7.03           Severability.  The invalidity of any of the provisions of
this Note shall not invalidate or otherwise affect any of the other provisions
of this Note, which shall remain in full force and effect.
 
Section 7.04          Entire Agreement and Amendments.  This Note, together with
the Purchase Agreement, represents the entire agreement between the parties
hereto with respect to the subject matter hereof and there are no
representations, warranties or commitments, except as set forth herein.  This
Note may be amended only by an instrument in writing executed by the parties
hereto.
 
[Remainder of Page Intentionally Left Blank]


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.
 
Max Cash Media, Inc.
   
By:
   
Name:
 
Title:

 
[SIGNATURE PAGE TO SECURED CONVERTIBLE PROMISSORY NOTE]


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A


SENIOR AND PARI PASSU INDEBTEDNESS
 
None.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE B


LIENS
 
None.


 
 

--------------------------------------------------------------------------------

 